Per Curiam.
The Practice of Law Committee of the Minnesota State Bar Association has commenced this proceeding against Frank H. Timm, an attorney at law in this state, and has requested that Timm be disbarred or otherwise disciplined.
The petition and accusation, together with an order of this court directing Timm to answer within eight days after service of the order, were personally served upon Timm on April 29, 1954. Timm has failed to answer and proof of such default has been filed. Therefore, in accordance with Supreme Court Rule XXI (222 Minn, xxxix), an order of discipline will be entered upon the assumption that Timm is guilty as charged. In re Disbarment of Rice, 241 Minn. 386, 63 N. W. (2d) 41.
Briefly, the accusations made against Timm are as follows: First, that Timm was retained to prosecute an action for divorce; that he received $130 over a period of time in full payment for his services to be rendered in said action; that, in response to the client’s request for immediate action, Timm promised to close the case promptly; that Timm assured the Practice of Law Committee in January 1952 that the action would be commenced; that Timm has neither commenced the action nor returned the $130; and that Timm has not communicated with the client since February 20, 1952. Second, that in another action for divorce, Timm received $65 as a partial payment of his fee and at his request an additional $75 was deposited in a bank as security for the remainder of his fee; that Timm has neither commenced the action nor returned the $65 despite the client’s numerous requests; and that Timm has failed to respond to the communications of the Practice of Law Committee concerning this matter.
There is no doubt that this misconduct is sufficient to disqualify the accused attorney from the practice of law. In re Disbarment of Comfort, *578180 Minn. 148, 230 N. W. 582; In re Disbarment of Redding, 177 Minn. 352, 225 N. W. 274; In re Disbarment of Breding, 188 Minn. 367, 247 N. W. 694; In re Disbarment of Chmelik, 203 Minn. 156, 280 N. W. 283.
Judgment will be entered therefore disbarring Frank H. Timm from the practice of law and striking his name from the roll of attorneys of this state. After the expiration of two years from the entry of such judgment, he may apply for the vacation thereof and for his reinstatement as an attorney at law upon a positive showing that he has made full restitution to his clients of the funds 'wrongfully withheld and that he has otherwise so rehabilitated himself and conducted his affairs that thereafter he wall be able to perform his duties as an attorney at law in a manner to bring respect to the profession.
Let judgment of disbarment be entered.
Me. Justice Thomas Gallaghee took no part in the consideration or decision of this case.